Blackburn, Judge.
Following a bench trial, the appellant, L. T. M., was adjudicated delinquent on the offense of aggravated assault and sentenced to serve no less than 18 months in restrictive custody. On appeal, L. T. M. asserts that the evidence was insufficient to support the verdict.
Several teenagers were gathered at L. T. M.’s home on the evening of May 1, 1994, when the victim, Willie Smith, told another teenager to search L. T. M., purportedly to locate a missing beeper. Appellant’s mother overheard this conversation and told Smith to leave the premises, contemporaneously attempting to push Smith out of the yard. Smith told her not to touch him, whereupon L. T. M.’s cousin intervened and a fight ensued. Observing this, L. T. M. ran at Smith with a knife in her hand saying, “Ain’t nobody going to be messing with my damn cousin.” At trial, Smith testified that L. T. M. had stabbed him and later apologized for doing so as he came home from the hospital. Another witness observed L. T. M. run up on the fight and swing at Smith, causing him to fall to the ground.
In light of the foregoing and all other evidence of record, we conclude that the judge was authorized under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), to find the appellant guilty beyond a reasonable doubt of the offense charged.

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.